Ludeling; C. J.
This suit is predicated upon a note given for a part of the price of a tract of land.
The defense is that there is a partial failure of the consideration of the note, and that there was an agreement between the parties that “the notes should be credited with a sum of money bearing the proportion to the price defendant stipulated for the place that the number of acres claimed by Christian did to the whole tract, which respondent subsequently ascertained to be $1500.” He further pleaded compensation.
There was judgment for plaintiff and defendant has appealed. The defendant took three bills of exceptions during the trial. They all relate to the refusal of the judge to permit the defendant to testify in regard to the consideration of the note sued upon, and the new agreement alleged in the answer and the failure of consideration. It is unimportant to discuss the question whether the rulings were correct or not, inasmuch as if the testimony of the defendant were admitted, it could not change the decision. The plaintiff's answers on facts and articles were obtained by defendant. These answers must prevail over the unsupported testimony of the defendant.
On the merits, the evidence supports the judgment.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.